Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Re

medies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0882)

Complainant

Vv.

8 Mile and Gratiot, Inc. / Salah Jaern d/b/a Gulf,

Respondent.

Docket

No. C-14-1385

Decision No. CR3348

Date: August 28, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

began this matter by serving an administrative

complaint on Respondent, 8 Mile and Gratiot, Inc. / Salah Jaern d/b/a Gulf, at 15000 East
8 Mile Road, Detroit, Michigan 48205, and by filing a copy of the complaint with the

Food and Drug Administration’s (FDA)

Division of Dockets Management. The

complaint alleges that Gulf unlawfully sold cigarettes to minors and failed to verify, by

means of photo identification containing

a date of birth, that cigarette purchasers were 18

years of age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),

21US.C. § 301 et seq., and its imp

lementing regulations, 21 C.F.R. pt. 1140. CTP

seeks to impose a $500 civil money penalty against Respondent Gulf.

As provided for in 21 C.F.R. §§ 17.5 and
complaint on Respondent Gulf by United

17.7, on July 1, 2014, CTP served the
Parcel Service. In the complaint and

accompanying cover letter, CTP explained that, within 30 days, Respondent should pay

the penalty, file an answer, or request an
CTP warned Respondent that, if it failed

extension of time in which to file an answer.
to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Gulf has neither filed an answer within the time prescribed, nor requested an
extension of time within which to file an answer. Pursuant to 21 C.F.R. § 17.11, 1
assume that the facts alleged in the complaint (but not its conclusory statements) are true.
Specifically:

e At Respondent’s business establishment, 15000 East 8 Mile Road, Detroit,
Michigan 48205, on June 20, 2013, at approximately 10:15 AM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Box 100s cigarettes to a person younger than 18 years of age. The inspector also
noted that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the cigarette purchaser was 18 years of
age or older;

e Ina warning letter issued on July 18, 2013, CTP informed Respondent of the
inspector’s observations from June 20, 2013, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 15000 East 8 Mile Road, Detroit,
Michigan 48205, on November 21, 2013, at approximately 5:07 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspectors also noted that Respondent’s staff failed to verify, by means of photo
identification containing the bearer’s date of birth, that the cigarette purchaser was
18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387£(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. §
387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a),
no retailer may sell cigarettes or smokeless tobacco to any person younger than 18 years
of age. Under 21 C.F.R.
§ 1140.14(b)(1), retailers must verify, by means of photo identification containing the
bearer’s date of birth, that no cigarette or smokeless tobacco purchaser is younger than 18
years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent 8
Mile and Gratiot, Inc. / Salah Jaern d/b/a Gulf. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

